J-S54008-15



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                          Appellee

                     v.

QUENTIN SALMOND,

                          Appellant                    No. 2247 EDA 2014


             Appeal from the Judgment of Sentence July 28, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0009615-2012


BEFORE: BOWES, PANELLA, AND FITZGERALD, *JJ.

MEMORANDUM BY BOWES, J.:                            FILED OCTOBER 30, 2015

       Quentin Salmond appeals from the aggregate judgment of sentence of

twenty-five to fifty years incarceration imposed by the trial court after a jury

found him guilty of third-degree murder and conspiracy to commit murder.

We affirm.

       The trial court delineated the salient facts as follows.

             On April 12, 2008, at about 12:30 p.m., Joan Hill was
       working at an insurance office located at 5637 Chew Avenue
       when she saw a blue Lincoln town car park with the engine
       running on Woodlawn Avenue. A man, later identified as
       defendant Salmond, dressed in women’s Muslim clothing exited
       the vehicle. Hill believed the man was going to rob Skyline
       Restaurant, located around the corner, so she called 9-1-1 and
       gave the license plate number of the vehicle.

            At around noon that day, Kerron Denmark and Kenneth
       Wiggins went to Skyline Restaurant and Wiggins ordered food.
       Immediately after they left the restaurant with Wiggins carrying

*
    Former Justice specially assigned to the Superior Court.
J-S54008-15



     his food, a man approached them asking for marijuana. As
     Denmark and Wiggins were walking down the street someone
     yelled “don’t f’ing move.” Denmark heard gunshots and ran
     away.

           On April 12, 2008, at 12:44 p.m., while on routine patrol,
     Police Officer Christopher Mulderrig was flagged down by a man
     on the street and told there had been a shooting about two
     blocks away. When Officer Mulderrig arrived at 5643 Chew
     Avenue, he observed a male, later identified as Wiggins, lying in
     the street with a gunshot wound to the chest. Wiggins
     subsequently died from this gunshot to his chest.

           After the murder, Detective Thorsten Lucke recovered
     surveillance video from Skyline Restaurant. The surveillance
     video showed Wiggins and Kerron Denmark enter Skyline
     Restaurant. While the men are inside the restaurant, a vehicle
     drives by on Chew Avenue and turns left at the corner.
     Defendant [Jamil] Banks and defendant Salmond, wearing
     women’s Muslim clothing, emerge from the area where the car
     had turned from Chew Avenue. The defendants walk towards
     Skyline Restaurant. Defendant Salmond stops in an alley while
     defendant Banks enters the restaurant. Defendant Banks buys a
     bottle of soda, leaves the restaurant, and stands with defendant
     Salmond in the alley, out of sight of the camera. After Wiggins
     gets his food, he and Denmark leave the restaurant and walk
     down the street. Defendant Banks follows closely behind Wiggins
     and Denmark while defendant Salmond follows farther back. The
     defendants confront Wiggins and Denmark and Wiggins falls to
     the ground. Quickly thereafter everyone runs away.

            Police Officer Joanne Gain of the Crime Scene Unit
     recovered two .22 caliber fired cartridge casings, a Nike Air
     Jordan sneaker, and a Mountain Dew bottle from the murder
     scene. Officer Gain tested the Mountain Dew bottle for finger
     prints and DNA. According to Police Officer John Cannon, an
     expert in firearms identification, these two .22 caliber fired
     cartridge casings were fired from the same unrecovered firearm.
     The bullet recovered from the decedent[’]s body and the fired
     cartridge casings were not fired from the same firearm.

           On April 14, 2008, at about 9:00 p.m., an unlicensed blue
     Lincoln town car was found on fire in the area of Tenth Street

                                   -2-
J-S54008-15



      and Chew Avenue. Lieutenant Rodney Wright of the Philadelphia
      Fire Department determined that the vehicle was burned
      intentionally.

            On April 15, 2008, Charles Hayward gave a statement to
      police. Hayward explained that in February he had sold the blue
      Lincoln town car that Hill had called in to 9-1-1 to Bernard
      Salmond, defendant Salmond’s brother. According to Hayward,
      about a week previously, Wiggins had robbed defendant
      Salmond after they had been gambling.

            On April 17, 2008, Richard Hack, a friend of Wiggins, gave
      a statement to police. Hack explained that two days before the
      murder, defendant Salmond, Wiggins, and himself were
      gambling. Defendant Salmond and Wiggins argued about a
      gambling debt and then Wiggins choked defendant Salmond and
      took $1000 from him. For the next couple of nights, defendant
      Salmond and his friends were in the area looking for Wiggins.

            On January 13, 2010, Robert Bluefort told police that
      about three weeks after the murder, defendant Salmond
      confessed to him that he shot Wiggins. According to defendant
      Salmond he had to shoot or be shot. Bernard Salmond told
      Bluefort that the police had questioned Hayward because the car
      that was used in the murder was in his name. Bluefort and
      Bernard Salmond then discussed burning the vehicle. Bernard
      Salmond stayed with Bluefort for about a month after the
      murder.

Trial Court Opinion, 10/3/14, at 2-4.

      The Commonwealth charged Appellant with homicide, conspiracy to

commit murder, person not to possess a firearm, carrying an unlicensed

firearm, carrying a firearm in public in Philadelphia, possession of an

instrument of crime (“PIC”), arson, and hindering apprehension. The latter

two charges were dismissed after a preliminary hearing. The court severed

Appellant’s trial from that of his brother, but Appellant proceeded to trial



                                    -3-
J-S54008-15



with co-defendant Banks.      The jury found Appellant guilty of third-degree

murder and conspiracy. It acquitted him of carrying an unlicensed firearm

and PIC. The court sentenced Appellant on July 28, 2014, to twenty to forty

years incarceration for the third-degree murder count and a consecutive

term of five to ten years imprisonment for the conspiracy charge.              This

timely appeal ensued. The trial court directed Appellant to file and serve a

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

Appellant complied, and the trial court authored its Rule 1925(a) decision.

The matter is now ready for our review. Appellant presents three issues for

this Court’s consideration.

      I.     Did the trial court err by permitting the Commonwealth to
             elicit irrelevant other crimes evidence not admissible
             pursuant to Pennsylvania Rule of Evidence 404(b) and
             more prejudicial than probative under Pennsylvania Rule of
             Evidence 404. . .and in violation of Appellant’s right to due
             process guaranteed by the United States and Pennsylvania
             Constitutions?

      II.    In this identification case, did the trial court err by denying
             Appellant the right to elicit evidence of other suspects with
             motives to murder decedent Wiggins?

      III.   Did the trial court err when it denied [sic] permitted the
             Commonwealth Attorney to mischaracterize evidence in his
             closing argument to the jury, such that it was unable to
             fairly weight [sic] the evidence against Appellant?

Appellant’s brief at 5.

      Appellant’s initial claim is that the trial court erred in allowing the

introduction of evidence that Appellant’s brother and Robert Bluefort burned



                                      -4-
J-S54008-15



the vehicle used in the killing. Appellant contradictorily claims both that he

was not involved in the arson and that the evidence was improper prior bad

acts evidence introduced to show his propensity to commit crime.          It is

evident that Appellant’s actual claim hinges on the relevancy of the arson.

See Appellant’s brief at 14 (“[T]he prejudicial taint of this irrelevant

evidence against Appellant could not be overcome.”).

      Although Appellant cites a litany of federal case law discussing prior

bad acts of the accused, he fails to account for the fact that the evidence

was neither his own alleged bad act nor introduced to show his criminal

propensity. Rule 404(b) prohibits evidence of other crimes, wrongs, or other

acts committed by that person to show the individual acted in accordance

with that same character in the underlying case.        It does not speak to

evidence of bad acts committed by others.        In the latter situation, such

evidence is generally not admissible because it is irrelevant.

      The   Commonwealth      contends   that   the   evidence   was   properly

introduced to rebut Appellant’s own cross-examination and position that

Robert Bluefort’s statements to police regarding the crime in question were

not credible.   In addition, it highlights that Appellant did not level this

specific issue in his Rule 1925(b) statement and that the trial court therefore

did not address his claim raised on appeal. In this respect, Appellant alleged

in his Rule 1925(b) statement that, “The trial court erred in permitting the

Commonwealth to elicit direct or implied evidence of irrelevant and

                                     -5-
J-S54008-15



inadmissible other crimes evidence, including uncorroborated threats to

witnesses and their families, as evidence of prior bad acts not otherwise

admissible as an exception delineated in Pennsylvania Rule of Evidence

404(b).”     Appellant’s Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal, at 1.

       We agree with the Commonwealth that Appellant’s claim on appeal is

waived. It is evident that he did not contest the trial court’s allowance of

evidence of the arson in his 1925(b) statement. See id. In an attempt to

shoehorn his appellate issue into the claim advanced below, he has

attempted to assert that the arson evidence was evidence of a prior bad act.

Nonetheless, as noted, this evidence was not offered as evidence of his own

bad act.

       Moreover, the evidence was relevant in this case because Appellant

attempted     to   discredit     Mr.   Bluefort’s    earlier   statements      to   police.

Specifically, defense counsel questioned Detective Nathan Williams, who had

interviewed Mr. Bluefort prior to trial. Before trial, Mr. Bluefort had set forth

that Appellant confessed to shooting the victim, but recanted this statement

at trial.   In questioning Detective Williams, defense counsel asked if the

detective knew that Mr. Bluefort was a liar. The detective responded, “No.

His information was corroborated.” N.T., 3/10/14, at 227. Defense counsel

then   highlighted    Mr.      Bluefort’s   extensive    criminal   history,    including

convictions for fraud and identity theft.           Detective Williams acknowledged

                                            -6-
J-S54008-15



that he knew Mr. Bluefort was incarcerated at the time he questioned him,

but again reiterated, “the information he provided was corroborated prior to

my interview, prior to my contact with him.” Id.

      Defense counsel continued, and initiated the discussion about the car

arson.   She stated, “You say ‘corroborated.’       There was nothing about

Quentin Salmond mentioned with having to do with that car; is that right?”

Id. at 229. The detective stated that the link existed between Appellant and

his brother. The prosecutor on redirect then asked about the corroboration

and   Detective    Williams   answered,   “Mr.   Bluefort   actually   confirmed

information that I had previously received. In December of 2009, I received

information that that Lincoln had been torched, and January 2010, when I

spoke to Mr. Bluefort, he was giving me great detail about the torching of

that Lincoln.”    N.T., 3/11/14, at 12-13.   Thus, the Commonwealth elicited

the information in direct response to defense counsel’s attempt to discredit

Mr. Bluefort. The Commonwealth was permitted to show that Mr. Bluefort

had provided other accurate information to demonstrate that Mr. Bluefort’s

statement regarding Appellant confessing was not false.       Appellant’s initial

claim, aside from being waived, is without merit.

      The second issue Appellant levels on appeal is that the trial court erred

in precluding him from introducing evidence that other suspects had a

motive to kill the victim.     Although not contained in his Rule 1925(b)

statement below, almost the entirety of Appellant’s argument is premised on

                                     -7-
J-S54008-15



a due process position.      In this respect, Appellant points out that a

defendant has a due process right to introduce evidence that the crime was

committed by another individual.

      Appellant cites to fifteen separate pages of notes of testimony and a

trial exhibit in support of his claim, but does not specify in what manner the

trial court actually precluded him from introducing relevant evidence of other

individuals’ motives. The trial court, in its Rule 1925(b) opinion, noted that

Appellant “does not provide this Court with specifics as to what evidence was

precluded or how the defendant was limited.” Trial Court Opinion, 10/3/14,

at 8. It nonetheless speculated that Appellant was challenging its ruling on

questions asked of Detective Williams.        The court maintained that it

permitted Appellant to question the detective about his investigation of other

suspects and other witnesses regarding individuals who had disputes with

the victim. However, it acknowledged sustaining objections based on

hearsay or where it found the evidence irrelevant.

      The Commonwealth contends that Appellant’s claim is so vague and

undeveloped as to be waived.       It highlights that Appellant was warned of

this deficiency by the trial court, but he failed to crystalize his position on

appeal.   The Commonwealth adds that the trial court permitted defense

counsel to question two of the victim’s friends, Richard Hack and Kerron

Denmark, about other individuals who might have been angry with the

victim. Further, it avers that defense counsel questioned Detective Williams

                                      -8-
J-S54008-15



extensively      about   his   investigation,    including    looking   into    additional

suspects.

      Initially, we note that Appellant’s constitutional arguments are waived

because     he    did    not   raise   them     in   his   Rule   1925(b)      statement.

Commonwealth v. Lord, 719 A.2d 306 (Pa. 1998). Additionally, we agree

that his claim below was vague and precluded the trial court from

meaningfully addressing the issue. Commonwealth v. Reeves, 907 A.2d 1

(Pa.Super. 2006).        Indeed, the trial court only addressed a portion of the

transcripts that Appellant now alleges support his position.             Therefore, his

position is waived on that ground as well.                 Moreover, Appellant’s brief,

though citing to pages of the trial transcript, fails to articulate what rulings

by the trial court that he is contesting. Since Appellant’s briefing is deficient

in this regard, his claim is waived.          See Commonwealth v. Hardy, 918
A.2d 766 (Pa.Super. 2007).

      Appellant’s final position is that the trial court erred in permitting the

prosecutor to argue during his closing statement that the burned Lincoln was

circumstantial evidence that Appellant was involved in the killing. Appellant

asserts that the trial court had given a specific jury instruction regarding the

arson evidence and that it informed the jury that the arson was admissible

to corroborate the police investigation but not as evidence of Appellant’s

participation in the homicide.




                                         -9-
J-S54008-15



      The Commonwealth rejoins that the prosecutor did not argue that the

arson was evidence of Appellant’s guilt.          Instead, it posits that the

prosecutor, in responding to defense counsel’s summation that Mr. Bluefort

lied about Appellant’s confession, reiterated Detective Williams’ investigation

and confirmed that Mr. Bluefort’s story regarding the burning of the car had

been corroborated. We find Appellant’s position disingenuous.

      We have reviewed the notes of testimony cited by Appellant in support

of his claim that the prosecutor allegedly told the jury that the arson was

evidence of Appellant’s involvement in the murder.         It does not support

Appellant’s argument. In discussing Mr. Bluefort’s statement to police, the

prosecutor stated,

            The contents of the statement of which Detective Williams
      of the Homicide Unit took, [Bluefort] was more suspect of
      because a man in Bluefort’s postion will do anything to help
      himself. So what did he do? He listened and he said, well, how
      would you know about the burning of the car if it weren’t true, if
      you didn’t hear it from the people’s mouths that actually did that
      because he didn’t tell anybody about that. He just found out
      that the car was torched a month before he took the statement
      and Bluefort is running at the mouth about what? Them torching
      the car.

N.T., 3/11/14, at 175.

      Since the prosecutor did not contend that evidence of the arson

showed Appellant’s guilt, but instead was arguing that the arson confirmed a

portion of Mr. Bluefort’s statement to police, and therefore Mr. Bluefort was

not lying about Appellant’s confession, Appellant is entitled to no relief.



                                     - 10 -
J-S54008-15



     Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/30/2015




                                 - 11 -